Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lei Yu on 3/17/2021.

The application has been amended as follows: 


IN THE CLAIMS:





10. (New)  A method for preparing a sterol composition from pumpkin seed oil comprising:
 
preparing 0.5-1.5 mol/L of a potassium hydroxide-ethanol solution; combining the pumpkin seed oil and the potassium hydroxide-ethyl alcohol solution with a solid-liquid ratio of 1:10 (w:v); saponifying under reflux at 65°C -100°C for 0.5-2.5 hours; after finishing saponifying, obtaining a mixed liquid; adding water into the mixed liquid, wherein a volume fraction of water is 12.5%-25% of that of the mixed liquid; dissolving the fatty acid salt generated by saponification; cooling the reaction system to a room temperature, and obtaining a saponification liquid,  
washing the saponification liquid successively with water, an ethanol-water solution, water, potassium hydroxide solution and water; removing the lower aqueous phase of the saponification liquid and keeping the upper organic phase of the saponification liquid; 
taking the upper phase of the saponification liquid; 
washing the upper phase, drying and then crystallizing the upper phase to obtain the sterol composition from the pumpkin seed oil, wherein the sterol composition from the pumpkin seed oil comprises 0.2 wt. % - 2 wt. % cholesterol, 0.5 wt. % - 5 wt. % campesterol, 1.5 wt. % -5 wt. % B-sitosterol, 15 wt. % - 40 wt. % stigmasterol, 20 wt. % - 40 wt. % ergosta-7,22-dien-3 beta-ol, 5 wt. % - 10 wt. % lanosterol and 15 wt. % - 30 wt. % cholest-7-en-3 beta,5 alpha-diol.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is US 20120172590 A1 which teaches pumpkin seed oil and potassium hydroxide but does not teach them used as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655